USCA11 Case: 21-13087      Date Filed: 04/21/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13087
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEREMY LYN HOPKINS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
            D.C. Docket No. 1:21-cr-00013-JB-N-1
                   ____________________
USCA11 Case: 21-13087       Date Filed: 04/21/2022    Page: 2 of 2




2                     Opinion of the Court                21-13087


Before GRANT, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350–51 (11th Cir.
1993) (sentence appeal waiver will be enforced if it was made
knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal
includes waiver of the right to appeal difficult or debatable legal
issues or even blatant error).